Leonard, Judge,
delivered the opinion of the court.
The proceedings before the justice were, we think, sufficient to retain the case in court, and therefore the Circuit Court erred in dismissing it. The cause should have been tried anew, on the merits, and of course the judgment must be reversed and the cause remanded, when the defendant will have an opportunity of insisting upon any more substantial defence he may have. The statute direction to the overseer to deliver a list of delinquent hands to some justice of the township, is for the in*393formation and. government of the justice, whose duty it then becomes to issue a summons against each delinquent, and to proceed therein as in ordinary cases. (R. G. 1845, tit. Roads and Highways, art. 1, secs. 44, 45, 46, 47.) The law does not require any thing to be put into .the list except the names of the persons to be proceeded against, and of course does not intend it as a written complaint against the party for his information. These defendants have the same means of knowing what they are sued for that other-defendants have in ordinary cases in justices’ courts.
The suit is to be commenced in the name of the overseer to to the use of his road district; in other words, it is conducted in his official and not in his individual capacity, and the present summons, in describing the plaintiff as road overseer or supervisor, (which is the same thing,) sufficiently indicated this, although it was indefinite as to the specific district. This defect, however, was cured in the entry of the judgment which designated the particular road district of which the plaintiff was overseer, and certainly there is no principle upon which an error of this character in the process to bring a party into court, ought to have the effect, after an appearance and trial on the merits, of requiring the Circuit Court, upon an appeal, to dismiss the whole proceeding.
• The alleged errors in the proceedings of the justice may all very well be considered of that class that the Circuit Court, upon an appeal, is required to disregard. (R. C. 1845, tit. Justices’ Courts, art. 8, sec. 13.)
The judgment is accordingly reversed, and the cause remanded ;
Judge Ryland concurring.